In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-22-00248-CV


                   JOHN ERICKSON, KRISTINE ERICKSON, AND
                   M CROSS LAND & CATTLE, L.P., APPELLANTS

                                          V.

            NORTH PLAINS ELECTRIC COOPERATIVE INC., APPELLEE

                          On Appeal from the 31st District Court
                                  Roberts County, Texas
              Trial Court No. 2202, Honorable Steven Ray Emmert, Presiding

                                 December 15, 2022
                           MEMORANDUM OPINION
                 Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


      Appellants, John Erickson, Kristine Erickson, and M Cross Land & Cattle, L.P.,

appeal from the trial court’s Order Granting North Plains Electric Cooperative, Inc.’s

Traditional Motion for Summary Judgment. Now pending before this Court is Appellants’

motion seeking voluntary dismissal of their appeal. The Court finds that the motion

complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that

granting the motion will not prevent any party from seeking relief to which it would
otherwise be entitled. As no decision of the Court has been delivered to date, we grant

the motion. The appeal is dismissed. Because the motion does not reflect an agreement

of the parties concerning the payment of costs, costs will be taxed against Appellants.

See TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our mandate

will issue forthwith.

                                                      Per Curiam




                                           2